In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                   No. 07-14-00352-CR


                         IN RE B.J. ALLEN GALLOWAY, RELATOR

      OPINION ON ORIGINAL PROCEEDING FOR WRIT OF HABEAS CORPUS

                                   September 29, 2014

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is B.J. Allen Galloway’s “Petition for a Writ of Habeas

Corpus by a Person in State Custody.” The petition is addressed to the Seventh District

of Texas, Criminal Division but appears on a form used to pursue habeas relief in

federal courts. Through the document, Galloway seeks to set aside a final conviction in

Cause No. 66,255 rendered by the district court for the 108th Judicial District, Potter

County, Texas, by contending that he was denied effective assistance of counsel. We

dismiss the petition.

       One seeking to set aside a final conviction via a habeas corpus petition filed in

state court must do so pursuant to article 11.07 of the Texas Code of Criminal

Procedure. More importantly, we have no jurisdiction over article 11.07 proceedings.
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014); see Runnels v. State, 804
S.W.2d 278 (Tex. App.—Beaumont 1991, no pet.); see also Watson v. State, 96 S.W.3d
497, 500 (Tex. App.—Amarillo 2002, pet. ref’d) (holding that courts of appeal lack the

authority to issue original writs of habeas corpus in other than certain civil matters); TEX.

GOV’T CODE ANN. § 22.221 (West 2004) (providing the authority to issue certain writs).

       Accordingly, the petition is dismissed for want of jurisdiction.



                                                                Per Curiam



Do not publish.




                                              2